Citation Nr: 0305131	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  01-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for rheumatic heart 
disease.  




REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Attorney



INTRODUCTION

The veteran served on active duty from June 1955 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The new information added to the record includes evidence 
that is relevant and probative as to the issue at hand and is 
so significant it must be considered in order to fairly 
decide the merits of the claims.  

3.  The veteran's preexisting rheumatic heart disease is now 
shown as likely as not to have undergone an increase in 
severity beyond natural progress in service  



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for rheumatic heart disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) (2002).  

2.  The veteran's preexisting rheumatic heart disease was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the veteran's service medical records 
shows that, during a February 1955 enlistment examination, a 
mild kyphosis and pes planus were noted.  Likewise, the 
February examination report also added that, in June 1955, no 
additional defects were discovered.  The veteran also 
reported a normal medical history with the exception of 
suffering from the mumps.  

While in the service, the veteran was admitted to the 
hospital for evaluation for possible heart disease in 
December 1955.  The veteran reported that he had had episodes 
of chills, fever, sore throats, headaches and general malaise 
since the age of thirteen.  

The veteran stated that he never considered these episodes 
serious enough to seek medical attention.  After entering the 
service, the veteran began noting fatigability and shortness 
of breath upon exertion.  Prior to going overseas, a physical 
examination revealed a cardiac condition.  

Following the initial examination after hospitalization, the 
examiner reported that the veteran had suffered from 
rheumatic heart disease prior to entering the service and 
that the disability was not aggravated by his military 
service.  

The veteran was diagnosed as having rheumatic valvulitis with 
a mitral valve deformity and aortic insufficiency with 
cardiomegaly, dyspnea on exertion and a regular rate and 
rhythm.  The veteran was determined to be unfit for duty.  

During a hearing before the Physical Evaluation Board, the 
veteran stated that, during basic training, he reported to 
sick call for complaints of having shortness of breath after 
doing "double time."  The veteran was given medication and 
was never hospitalized for such complaints.  At the time of 
separation from service, the veteran was noted to suffer from 
rheumatic valvular heart disease.  

In November 1976, the veteran was admitted to Temple 
University Hospital for complaints of being limited in 
activities by severe dyspnea.  The hospital report states 
that the veteran had a history of rheumatic fever as a child.  

Upon discharge, the veteran was diagnosed as having organic 
heart disease as a result of rheumatic heart disease, left 
ventricular hypertrophy, mitral regurgitation, mitral 
stenosis, aortic insufficiency, aortic stenosis and past 
physiological congestive heart failure.  

In December 1976, the veteran was admitted to Temple 
University Hospital for increasing fatigue and shortness of 
breath.  The veteran reported a history of having had 
rheumatic fever as a child, but that he was well until 1955.  
Thereafter, the veteran stated that he was relatively 
asymptomatic until 1974 when he began to notice shortness of 
breath and two episodes of congestive failure.  

In January 1983, the veteran underwent an examination for the 
New Jersey Division of Disability Determinations.  The 
veteran had complaints of shortness of breath, dyspnea and a 
chronic cough.  A long history of rheumatic heart disease 
since childhood was also noted.  

Between 1980 and 1995 the veteran was admitted to Underwood-
Memorial Hospital on numerous occasions.  Specifically, in 
July 1980, the veteran was admitted for difficulty breathing.  

In January 1987 an echocardiogram was performed that 
diagnosed the veteran as having a left atrial enlargement, 
mild wall motion reduction, a heavily calcified mitral 
annulu, and an aortic valvular sclerosis and probable 
stenosis.  

In December 1988, the veteran was admitted to for severe 
cough and shortness of breath.  The veteran was diagnosed as 
having acute tracheobronchitis and rheumatic heart disease.  
Likewise, in November 1991, the veteran was admitted for 
weakness, lethargy, leg cramps and fever.  He was admitted 
again in January 1992 for chills and fever.  The veteran was 
diagnosed as having probable subacute bacterial endocarditis 
and rheumatic heart disease status post valve replacement.  

In October 1995, the veteran was hospitalized for light-
headedness culminating in a presyncopal episode and was 
admitted again for severe cough and chills in November 1996.  
The final diagnoses included those of bronchitis, 
bronchopneumonia and rheumatic heart disease.  

Furthermore, in August 1992, the veteran was admitted to 
Hahnemann University Hospital for rheumatic tricuspid 
regurgitation and mitral paraprosthetic leak.  Similarly, in 
October 1995, the veteran went to the Hospital for 
lightheadedness and a presyncopal episode.

In an August 1997 letter, Dr. Gerald Scharf stated that he 
had been treating the veteran since 1987 for severe rheumatic 
heart disease.  He further reported that the veteran suffered 
from rheumatic fever as a child and ultimately ended up with 
mitral, aortic and tricuspid valve disease of rheumatic type.  

The medical records from Our Lady of Lourdes Medical Center, 
dated from 1987 through 1992, show treatment and 
hospitalization for the veteran's rheumatic heart disease.  
During the course of treatment, the veteran's medical history 
included that of having had rheumatic fever as a child.  

In a May 2000 letter, Dr. J. Robert Williams reported that 
the veteran had suffered from rheumatic fever as a child 
making him more susceptible to infective endocarditis, which 
he experienced on several occasions.  Dr. Williams added that 
the veteran's first episode of endocarditis occurred during 
the veteran's military service.  

During a March 2001 VA examination, the examiner referred to 
Drs. Williams and Scharf's opinion and stated that it was 
highly unlikely that they had reviewed the veteran's claims 
file.  He further stated that the veteran's first febrile 
episode in December 1955 was due to Entamoeba histolytica 
enterocolitis and that it was extremely unlikely that he had 
endocarditis in service since records indicated that he had 
done fairly well until 1974.  Specifically, the natural 
history of endocarditis would not allow the veteran to do 
well for twenty years after discharge had he suffered from 
endocarditis in service, for which he was not treated.  

The VA examiner opined that he would have eventually 
succumbed to severe valvular heart disease or required 
intervention far sooner.  He concluded that there was no 
evidence that the veteran had endocarditis, which would 
complicate his cardiac status leading to worsening of his 
underlying rheumatic heart disease.  

In a January 2002 letter, Dr. Scharf stated, after reviewing 
the veteran's medical records, that the veteran had episodes 
of acute rheumatic fever post-induction into the service and 
subsequently developed rheumatic valvulitis.  

Furthermore, Dr. Scharf reported that the veteran's history 
of previous episodes of chills and fever prior to his 
induction did not equate to rheumatic valvular heart disease 
and that frequent sore throats with chills and fever were 
common in adolescent and young adults due to recurrent strep 
infections, not all of which eventually ended in rheumatic 
fever and/or rheumatic valvular heart disease.  Likewise, he 
stated that the veteran did not develop cardiac symptoms or 
have abnormal cardiac sounds documented until after he was 
inducted into the military.  

Therefore, Dr. Scharf concluded that the veteran's rheumatic 
valvular heart disease "ha[d] a next to active duty 
service" and that there was no basis for the VA examiner's 
opinion that endocarditis was unlikely to have occurred in 
service.  In this regard, he stated that endocarditis was 
common in patient's with rheumatic valvular heart disease and 
could be unattended by any decline in physical activity.  
Likewise, endocarditis might be present with fever alone, 
fever and chills and that young people could function with 
bacteremia.  

Thus, he stated that it was as likely as not that the veteran 
had rheumatic valvular heart disease and that it did not 
severely affect the level of activity performed until 1974.  

During a March 2002 VA examination, the veteran had 
complaints of having orthopnea and nocturnal dyspnea and that 
he could walk only about one and a half blocks before 
becoming fatigued.  

In the examiner's opinion, the veteran had preexisting 
rheumatic heart disease prior to entering the service and 
that, in the western hemisphere, it took years for 
significant valvular heart disease to develop from recurrent 
attacks of rheumatic fever.  

Furthermore, he stated that only in the eastern hemisphere or 
mainly India where rheumatic heart disease would present 
after strep infections at a very early age with significant 
valve abnormalities even in the teenage years, which was not 
the case in the western hemisphere.  He concluded that, in 
December 1955, the veteran likely suffered from an 
exacerbation of his underlying valvular heart disease, which 
was missed during the induction examination.  

In an October 2002 letter, Dr. Scharf responded to the March 
2002 VA examiner's opinion by stating that his opinion was 
simplistic and was not in line with the known facts regarding 
the veteran's illness while in service.  He further stated 
that the examiner spoke of recurrent attacks of acute 
rheumatic fever leading to severe valvular disease and that 
this was not what happened to the veteran.  

Dr. Scharf believed that the veteran actually contracted 
infectious endocarditis, which was known to destroy cardiac 
valves much more rapidly.  

The record also indicates that the veteran received Social 
Security Disability benefits for his cardiac disability 
beginning in November 1976.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the October 2001 Statement of 
the Case and the April 2002 Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

Furthermore, the Board completed additional development in 
October 2002 to obtain treatment records relied upon by the 
Social Security Administration and the decision granting him 
disability benefits.  The Board notes that these records were 
obtained and are associated in the factual background section 
cited hereinabove.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that the RO erred by not granting 
service connection for his rheumatic heart disease.  

Before addressing the merits of the veteran's claim, the 
Board must first discuss whether new and material evidence 
has been submitted to reopen his claim for service connection 
for rheumatic heart disease.

The Board notes that, in the March 2001 rating decision, the 
RO determined that new and material evidence had been 
submitted to reopen the veteran's claim of service connection 
for rheumatic heart disease; the RO thereafter denied the 
claim on a de novo basis.  

The Board, however, must initially determine whether the 
veteran presented new and material evidence sufficient to 
reopen his claim of service connection because doing so goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  This is 
true even where, as here, the RO reopened the claim.  Id. at 
1370-71.  

In this regard, the RO denied the veteran service connection 
in March 1998.  The veteran was notified of this denial later 
that month, but did not appeal the decision.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a). See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply because the veteran's claim to reopen a 
finally decided claim was not received on or after August 29, 
2001. Duty to Assist, 66 Fed. Reg. 45620, 45620 (Aug. 29, 
2001).

Upon review of the claims file, the Board finds that new and 
material evidence has been submitted following the March 1998 
rating decision, to specifically include letters submitted by 
Drs. Scharf and Williams stating that the veteran first 
suffered from endocarditis in service.  Therefore, the Board 
confirms the RO's holding that the veteran's claim for 
service connection for rheumatic heart disease has been 
reopened.  

Once new and material evidence has been submitted and the 
case has been reopened, the Board must then determine whether 
service connection for rheumatic heart disease is warranted.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2000 & Supp. 2002); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to the defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 2000); see also 38 C.F.R. § 3.304(b) (2002).  

Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence thereof.  38 C.F.R. 
§ 3.303(c) (2002).  

After carefully reviewing the evidence of record, the Board 
concludes that the veteran suffered from pre-existing 
rheumatic heart disease that as likely as not was aggravated 
by his military service.  

Specifically, numerous medical records report a clear history 
of the veteran's having had rheumatic fever as a child and 
being generally well until 1955.  The veteran's service 
medical records do not report any such disability or related 
symptoms upon entrance into service; however, the first 
recorded instance of cardiac difficulty was shortly after 
entering service in December 1955.  It was determined at that 
time that the veteran had suffered from rheumatic heart 
disease prior to entering the service.  

Dr. Scharf reported, after reviewing the veteran's medical 
records, that he suffered from episodes of acute rheumatic 
fever post-induction and that he subsequently developed 
rheumatic valvulitis.  Dr. Williams also reported in May 2000 
that the veteran suffered from rheumatic fever as a child, 
which made him more susceptible to infective endocarditis, 
which first occurred while the veteran was in the military.  

In response to Dr. Williams' opinion, the March 2001 VA 
examiner stated that the veteran's first febrile episode in 
December 1955 was due to Entamoeba histolytica enterocolitis 
and that it was extremely unlikely that he suffered from 
endocarditis as it would not allow the veteran to do well 
until 1974.  Thus, the examiner opined that there was no 
evidence that the veteran had endocarditis, which would 
complicate his cardiac status and lead to a worsening of his 
underlying rheumatic heart disease.  

Following the March 2001 VA examination, Dr. Scharf stated 
that there was no basis for the VA examiner's opinion that 
endocarditis was unlikely to have occurred in service and 
that it was as likely as not that the veteran had rheumatic 
valvular heart disease that did not severely affect his level 
of activity performed until 1974.  In support of this 
position, the doctor noted that the veteran had not developed 
any cardiac symptoms or abnormal heart sounds until after 
entering service.  

Later , the March 2002 VA examiner opined that the veteran 
suffered from rheumatic heart disease prior to service and 
that, in the western hemisphere, it took years for 
significant valvular heart disease to develop from recurrent 
attacks of rheumatic fever.  The examiner also opined that, 
in December 1955, the veteran likely suffered from an 
exacerbation of his underlying valvular heart disease, which 
was missed during the induction examination.  

Finally, in response to the March 2002 VA examiner's opinion, 
Dr. Scharf stated his opinion that, in service, the veteran 
actually contracted endocarditis, which was known to destroy 
cardiac valves more rapidly.  

Upon review of the various medical opinions presented in this 
case, the Board finds that the evidence is in relative 
equipoise as to the question of whether the preexisting 
rheumatic heart disease underwent an increase in severity 
beyond natural progress during service.  

Thus, based on the entire evidentiary record, the Board 
concludes that the preexisting rheumatic heart disease was 
aggravated by the veteran's period of military service.  



ORDER

Service connection for rheumatic heart disease is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

